04/29/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0350



                                    No. DA 19-0350


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

JOSEPH MICHAEL CROWELL,

                Defendant and Appellant.


                                          ORDER


         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including June 4, 2021, within which to prepare, serve, and file its response

brief.




JMK                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              April 29 2021